Citation Nr: 1404002	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  08-21 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for Achilles tendonitis.

2.  Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A.  DeFrank, Counsel





INTRODUCTION

The Veteran had active service from May 1988 to September 1988 and from March 1991 to April 1992.  She also had Reserve service beginning in 1987 and ending in 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio which, in part, denied entitlement to service connection for Achilles tendonitis and for rheumatoid arthritis.

In a November 2011 decision, the Board remanded these issues for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issue of entitlement t to service connection for rheumatoid arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

An Achilles tendonitis disorder resulting from disease or injury incurred or aggravated while performing ACDUTRA is not shown.


CONCLUSION OF LAW

Achilles tendonitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In this appeal, the RO provided notice to the Veteran in an October 2006 letter, prior to the date of the issuance of the appealed October 2007 rating decision.  The October 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  Additionally, per the November 2011 Board remand instructions, a VA examination was obtained in December 2011.  The Board finds that the examination was thorough and adequate on which to base a decision in that it was based on physical examination, interview of the Veteran, and a review of her claims file.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2013).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2013).

Thus, with respect to the Veteran's Reserves service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Certain evidentiary presumptions-such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112, (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2013).

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71  (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period);  McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-7, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background

While the Veteran contends that she has an Achilles tendonitis disability as a result of her service, the Board finds that service connection is not warranted as the Veteran has not been shown to have a current Achilles tendonitis disability.

An August 1988 service treatment record indicated that the Veteran had complained of foot pain since her time in boot camp.  August 1988 x-rays demonstrated no significant abnormality.  A September 1991 service treatment record reported that the Veteran had presented with complaints of bilateral foot pain for the past 4 weeks that worsened with marching and running.

While performing her ACDUTRA service in August 2004, the Veteran presented with complaints of pain in the bottom of her feet when running.  The diagnosis was a left foot sprain and Achilles tendonitis.   

Per the November 2011 Board remand instructions, the Veteran underwent a VA examination in December 2011.  The examiner indicated that the Veteran's claimed ankle condition was less likely than not incurred in or aggravated by the claimed in-service injury, event or illness.  The examiner noted that the Veteran strained her Achilles tendon while in the service and developed Achilles tendonitis.  This condition was treated with rest and medications.  Her Achilles tendonitis eventually healed and had not bothered her again.  The examiner indicated that Achilles tendonitis was a self-limiting disease and even prolonged cases rarely lasted for more than 2 years.  The Veteran's Achilles tendonitis had healed and was not bothering her.  The Veteran could not be connected for a problem that she did not have.  

As noted above, the Veteran's service treatment records demonstrate complaints of multiple joint pains and foot pain as well as a diagnosis of Achilles tendonitis.  However, the Veteran's current treatment records do not provide a diagnosis of Achilles tendonitis as the December 2011 VA examiner specifically determined that the Veteran's previously diagnosed Achilles tendonitis had healed and had not bothered her again.  The examiner also detailed how the nature of the Achilles tendonitis often resulted in even prolonged cases of this disability rarely lasting for more than 2 years.

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for an Achilles tendonitis disability must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

The Board notes the Veteran's contentions regarding the etiology of her claimed Achilles tendonitis disability.  To the extent that the Veteran herself contends that a medical relationship exists between her claimed Achilles tendonitis disability and service, the Board acknowledges that the Veteran is competent to testify as to her observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that an Achilles tendonitis disability is not a subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran and her representative do not have the medical expertise to provide an opinion regarding the existence of a current Achilles tendonitis disability.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the December 2011 VA examiner provided a detailed rationale in support of his opinion and cited to the relevant evidence.  For this reason, the VA examiner's opinion is the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Thus, the Veteran and her representative's lay assertions that there is a relationship between her claimed Achilles tendonitis disability and service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

Entitlement to service connection for Achilles tendonitis is denied.






REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to service connection for a rheumatoid arthritis disability.

The Board notes again that the presumptions pertaining to chronic diseases, sound condition at entrance into service, and aggravation during service of preexisting injuries do not apply to periods of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 45-47 (2010).  However, the appellant may still establish service connection by proving the three Shedden requirements: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A claim for aggravation of a preexisting condition during ACDUTRA must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.

As noted above, the Board remanded this matter in November 2011 for further development.  As part of the November 2011 remand, the Board instructed the RO to provide an etiological medical opinion for the claim for service connection for a rheumatoid arthritis.  The examiner was also to provide an opinion as to whether the Veteran's rheumatoid arthritis was at least as likely as not attributable to a period of ACDUTRA service.

The instructions also specifically indicated that the examiner was to determine whether the Veteran's rheumatoid arthritis was at least as likely as not aggravated by ACDUTRA service. 

Pursuant to the Board's remand, the Veteran was afforded an examination in December 2011.  The VA examiner opined that the Veteran's current rheumatoid arthritis was less likely as not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that rheumatoid arthritis was a chronic, systemic, inflammatory disorder of unknown etiology that primarily involves joints.  The disease onset was usually insidious with the predominant symptoms being pain, stiffness and swelling of many joints.  The examiner noted that there was no evidence of traumatic occurrence and the Veteran's service did not cause this disease to take place as it seemed that this seemed to be a disease which the Veteran was going to get but just happened to be in the service at its onset.  The examiner concluded that the Veteran's rheumatoid arthritis occurred during the period of ACDUTRA service but was less likely than not related to ACDUTRA service.

While the examiner concluded that the Veteran's rheumatoid arthritis was not related to her ACDUTRA service, his December 2011 opinion did not address whether the Veteran's rheumatoid arthritis disability was aggravated by her ACDUTRA service.

Accordingly, the December 2011 examination report does not comply with the Board's November 2011 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, the December 2011 examiner should amend his examination report in accordance with the Board's November 2011 directives cited herein. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner that examined the Veteran in December 2011. If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.

The examiner should conclude whether it is at least as likely as not (50 percent or greater) that the Veteran's rheumatoid arthritis disability was aggravated by her ACDUTRA service.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then, perform any additional development necessary, and then readjudicate the Veteran's claim.  If her claim remains denied, she should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


